Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 31, 2021

The Court of Appeals hereby passes the following order:

A22D0021. MATTHEW BROUGHMAN v. RICKY JASON JERRELL et al.

      The petitioners in the superior court, Ricky Jerrell and Brooke Jerrell, filed a
petition to adopt a minor child. The child’s biological and legal father, Matthew
Broughman, filed a motion for the appointment of a guardian ad litem and a motion
for sanctions. The petitioners filed a motion for protective order. The superior court
issued an order granting the motion for protective order, denying the motion for
appointment of a guardian ad litem, and denying the motion for sanctions. Without
the entry of an order from the superior court terminating the father’s parental rights
or granting the petition to adopt, the father filed the instant application for
discretionary review.
      We lack jurisdiction because the case remains pending below. Given the
pendency of the case, the father was required to comply with the interlocutory appeal
requirements, which include obtaining and providing a certificate of immediate
review from the superior court, in order to appeal the superior court’s order. See
OCGA § 5-6-34 (b); Holloway v. McMichael, 151 Ga. App. 802, 802-803 (261 SE2d
747) (1979). In addition, the discretionary appeal statute does not excuse a party
seeking appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6-34 (b). Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d
213) (1996).
Accordingly, the instant discretionary application is hereby DISMISSED.



                              Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               08/31/2021
                                     I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.


                                                                             , Clerk.